United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2963
                         ___________________________

                                    Laveida Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Randolph County, Arkansas; David Jansen, in his official capacity; Randy
   Patterson, in his individual capacity; Stacy Ingram, in her official capacity as
                     Randolph County Food Plan Administrator

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                             Submitted: March 22, 2016
                               Filed: March 24, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      Arkansas resident Laveida Jones filed this civil rights action against current
and former county officials, claiming they retaliated against her and violated her due
process and equal protection rights. The district court1 granted defendants’ motion
for summary judgment, and Jones appeals. Following careful de novo review, we
agree with the district court that there is no genuine dispute as to any material fact,
and that defendants are entitled to judgment as a matter of law. See Fed. R. Civ. P.
56(a) (summary judgment proper when there is no genuine dispute as to any material
fact and movant is entitled to judgment as matter of law); Holt v. Howard, 806 F.3d
1129, 1132 (8th Cir. 2015) (grant of summary judgment is reviewed de novo, viewing
facts in light most favorable to nonmoving party and giving that party benefit of all
reasonable inferences that can be drawn from record).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-